DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/144,220. 
Claims 1-20 are pending.
Claims 10-14 are withdrawn from consideration.
Claims 1-9 and 15-20 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 15-20, drawn to a roofing shingle and roof assembly product, classified in E04D1/26.
II. Claims 10-14, drawn to a method of forming a shingle, classified in B05D1/36.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product can be made by another process, such as one that cuts the shingle material at the job site or applies the adhesive at a single time.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
there would be a serious search burden if restriction were not required as evidenced by the separate classification of such inventions as well as the requirement for different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
During a telephone conversation with David Sudderth on 03/10/2022, a provisional election was made without traverse to prosecute the invention of group I, claims 1-9 and 15-20. Affirmation of this election must be made by applicant in replying to this Office action. Claims 10-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depends from itself and thus renders the claimed invention indefinite. For examining purposes and in light of the specification and drawings, claim 6 is considered to depend from claim 5 which introduces the dots and dashes being referred back to in claim 6. Moreover, claims 7-9 are rendered indefinite for their dependencies upon indefinite claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vermilion et al. (U.S. Publication 2013/0025225).
Regarding claim 1, Vermilion et al. disclose a roofing shingle comprising:
an upper surface (the top surface of figure 2) having a headlap portion (#76) configured to be overlapped by a next roofing shingle in a next higher course of roofing shingles (see figure 7) and an exposure portion (#78) adapted to be exposed to the elements (see figure 7);
a lower surface (the bottom surface of figure 2) opposite the upper surface (see figure 7); and
a self-seal strip (#96) applied to the lower surface (see figure 4), the self-seal strip extending along a length of the roofing shingle and including a plurality of features (see figure 4, where the strip #96 comprises a plurality of features including segments #96S and gaps #96D),
wherein the features of the self-seal strip comprise a sealant material (#96S) applied along a forward edge (#66A) of the roofing shingle and having at least one drainage gap (#96D); and
wherein the self-seal strip is registered with the roofing shingle so that at least a portion of the features of the self-seal strip are located adjacent corners of the roofing shingle formed between the forward edge and each side edge (#66 and #68) of the roofing shingle (see figure 4).
Regarding claim 3, Vermilion et al. disclose the exposure portion further comprises a series of teeth (#80), and wherein the features of the self-seal strip are applied to the lower surface of the roofing shingle in positions relative to positions of the teeth (the features #96S of the strip run parallel to and underneath the teeth #80 so as to be positioned relative to the teeth in such a manner).
Regarding claim 4, Vermilion et al. disclose the features of the self-seal strip comprise a pair of substantially continuous lengths of sealant material extending from an intermediate location along the lower surface to the side edges of the roofing shingle and separated by the at least one drainage gap (the two centermost segments #96S of figure 4 are considered the two continuous lengths which are separated by a gap).
Regarding claim 5, Vermilion et al. disclose the features of the self-seal strip comprise a plurality of dots or dashes having drainage gaps defined therebetween (see figure 4).
Regarding claim 6, Vermilion et al. disclose the dots or dashes have a length from 0.5 inch to 8 inches (#96L, or the length of such segments, is disclosed as being about 3 inches, which falls within such a range).
Regarding claim 7, Vermilion et al. disclose the drainage gaps have a length from 0.5 inch to 4 inches (#96D, or the length of such gaps, is disclosed as being about 1 inch, which falls within such a range; see paragraph 62).
Regarding claim 15, Vermilion et al. disclose a roof, comprising:
a roof deck (as taught in paragraphs 5 and 30, such shingles are to be installed on a roof deck of a roof to decrease the shingle blow off occurrence compared to regular shingles);
a plurality of roofing shingles (#74) positioned on the roof deck (see figure 7 and the disclosure, where such shingles are to be installed upon a roof deck);
wherein each of the roofing shingles comprises:
an upper surface (the top surface of figure 2) having a headlap portion (#76) configured to be overlapped by a next roofing shingle in a next higher course of roofing shingles (see figure 7) and an exposure portion (#78) adapted to be exposed to the elements (see figure 7);
a lower surface (the bottom surface of figure 2) opposite the upper surface (see figure 7); and
a self-seal strip (#96) applied to the lower surface (see figure 4), the self-seal strip extending along a length of the roofing shingle and including a plurality of features that vary along a length of the self-seal strip (see figure 4, where the strip #96 comprises a plurality of features including segments #96S and gaps #96D which alternate, and thus vary, with one another),
wherein the features of the self-seal strip comprise applications of an adhesive material (#96S) located at a plurality of locations along the roofing shingle adjacent a forward edge (#66A) of the roofing shingle (see figure 4), and at least one drainage gap (#96D) to enable drainage of water flows (see figure 4); and
wherein the roofing shingles are arranged in overlapping courses on the roof deck with the headlap portion of each roofing shingle in a lower course are engaging a self-seal strip of an overlapping roofing shingle in a higher course along a portion of the forward edge thereof (see figure 7), including at corners defined between the 
Regarding claim 20, Vermilion et al. disclose the exposure portion comprises a series of teeth (#80), and wherein the features of the self-seal strip are applied to the lower surface of each roofing shingle in positions relative to positions of the teeth (the features #96S of the strip run parallel to and underneath the teeth #80 so as to be positioned relative to the teeth in such a manner).

Claim(s) 1-5, 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aschenbeck et al. (U.S. Publication 2017/0321423).
Regarding claim 1, Aschenbeck et al. disclose a roofing shingle comprising:
an upper surface (#101d; see figure 7) having a headlap portion (#115d) configured to be overlapped by a next roofing shingle in a next higher course of roofing shingles (see figure 13) and an exposure portion (#117d) adapted to be exposed to the elements (see figure 13);
a lower surface (#102d) opposite the upper surface (see figure 7); and
a self-seal strip (the strip formed by elements #170d and 180d) applied to the lower surface (see figure 7), the self-seal strip extending along a length of the roofing shingle and including a plurality of features (see figure 4, where the strip comprises a plurality of features including segments #170d and #180d and gaps between such segments),
wherein the features of the self-seal strip comprise a sealant material (#170d and #180d) applied along a forward edge (the bottom edge of figure 7) of the roofing 
wherein the self-seal strip is registered with the roofing shingle so that at least a portion of the features of the self-seal strip are located adjacent corners of the roofing shingle formed between the forward edge and each side edge (the left and right edges of figure 7) of the roofing shingle (see figure 7).
Regarding claim 2, Aschenbeck et al. disclose the features of the self-seal strip comprise a series of dashes or dots of the sealant material applied in a pattern along the lower surface relative to the length of the shingle, wherein at least some of the dashes or dots are of different sizes (see figure 7, where the dashes #170d are of rectangular shape and size and thus are of a larger area and size than the dashes #180d that are oval shaped).
Regarding claim 3, Aschenbeck et al. disclose the exposure portion further comprises a series of teeth (the three tabs as depicted in figure 7 which are separated by gaps), and wherein the features of the self-seal strip are applied to the lower surface of the roofing shingle in positions relative to positions of the teeth (see figure 7, where a set of dashes are provided on each tooth).
Regarding claim 4, Aschenbeck et al. disclose the features of the self-seal strip comprise a pair of substantially continuous lengths of sealant material extending from an intermediate location along the lower surface to the side edges of the roofing shingle and separated by the at least one drainage gap (the two centermost segments #170d and #180d of figure 7 are considered the two continuous lengths which are separated by a gap).
Regarding claim 5, Aschenbeck et al. disclose the features of the self-seal strip comprise a plurality of dots or dashes having drainage gaps defined therebetween (see figure 7).
Regarding claim 15, Aschenbeck et al. disclose a roof, comprising:
a roof deck (as taught in paragraph 118 and figure 13, such shingles are to be installed on a roof deck of a roof);
a plurality of roofing shingles (#100d) positioned on the roof deck (see figure 13 and the disclosure, where such shingles of figure 7 are to be installed upon such a roof deck);
wherein each of the roofing shingles comprises:
an upper surface (#101d) having a headlap portion (#115d) configured to be overlapped by a next roofing shingle in a next higher course of roofing shingles (see figure 13) and an exposure portion (#117d) adapted to be exposed to the elements (see figure 13);
a lower surface (#102d) opposite the upper surface (see figure 13); and
a self-seal strip (the strip formed by segments #170d and #180d) applied to the lower surface (see figure 7), the self-seal strip extending along a length of the roofing shingle and including a plurality of features that vary along a length of the self-seal strip (see figure 7, where the strip comprises a plurality of features including segments #170d and #180d that vary in shape and gaps which alternate, and thus vary, with the segments),
wherein the features of the self-seal strip comprise applications of an adhesive material (#170d and #180d) located at a plurality of locations along the roofing 
wherein the roofing shingles are arranged in overlapping courses on the roof deck with the headlap portion of each roofing shingle in a lower course are engaging a self-seal strip of an overlapping roofing shingle in a higher course along a portion of the forward edge thereof (see figure 13), including at corners defined between the forward edge and side edges (the left and right edges of figure 7) of the roofing shingle and the overlapping roofing shingle (see figures 7 and 13).
Regarding claim 16, Aschenbeck et al. disclose the features of the self-seal strip comprise a plurality of dashes or dots (#170d and #180d) of the adhesive material applied along the lower surface (see figure 7), wherein at least some of the dashes or dots are of different sizes (the dashes #170d are rectangular shaped and the dashes #180d are oval shaped such that they comprise of different sized surface areas), and wherein the at least one drainage gap includes a plurality of drainage gaps defined between the plurality of dashes or dots (see figure 7).
Regarding claim 20, Aschenbeck et al. disclose the exposure portion comprises a series of teeth (the three tabs of figure 7), and wherein the features of the self-seal strip are applied to the lower surface of each roofing shingle in positions relative to positions of the teeth (the features #170d and #180d of the strip are provided as sets on each respective tooth/tab).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aschenbeck et al. in view of Collins et al. (U.S. Publication 2019/0360208).
Regarding claim 6, Aschenbeck et al. disclose the claimed invention except for the range for the length of the dashes or dots. However, it is highly well known in the art, as evidenced by Collins et al., that length of both the sealant dashes and the gaps between them can be 1 inch. Therefore, it would have been obvious to have provided the sealant dashes of Aschenbeck so as to have lengths of 1 inch each, as taught in Collins, in order to provide the shingle with specific connection strength while also allowing the drainage of water through the shingle.
Regarding claim 7, Aschenbeck et al. disclose the claimed invention except for the range for the length of the drainage gaps. However, it is highly well known in the art, as evidenced by Collins et al., that length of both the sealant dashes and the gaps between them can be 1 inch. Therefore, it would have been obvious to have provided the drainage gaps of Aschenbeck so as to have lengths of 1 inch each, as taught in Collins, in order to provide the shingle with specific connection strength while also allowing the drainage of water through the shingle.
Regarding claim 17, Aschenbeck et al. disclose the claimed invention except specifically for the length of the dashes or dots and the drainage gaps which falls within the ranges as defined. However, it is highly well known in the art, as evidenced by Collins et al., that length of both the sealant dashes and the gaps between them can be 1 inch. Therefore, it would have been obvious to have provided the sealant dashes and gaps of Aschenbeck so as to have lengths of 1 inch each, as taught in Collins, in order to provide the shingle with specific connection strength while also allowing the drainage of water through the shingle.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aschenbeck et al. in view of Collins et al. and Amatruda et al. (U.S. Patent 8,898,987).
Regarding claim 8, Aschenbeck et la. in view of Collins et al. render the claimed invention obvious except for the dots or dashes comprises of a larger dot or dash positioned between side edge dots or dashes and drainage gaps between dots or dashes at the side edge and the dot or dash positioned therebetween. However, Aschenbeck et al. do disclose that the two different sets of dashes and dots #170 and #180 can be positioned in different manners, such as two spaced rows as depicted in figures 3A and 6 or can comprise of multiple rows of offset dots/dashes as depicted in figure 25. Though not specifically disclosed in Aschenbeck et al., it is highly well known in the art, as evidenced by Amatruda et al., that such a self-seal strip can be formed by two rows of offset dashes, where the dashes that terminate at the side edges are cut during the cutting process so as to have a length half of that as the other dashes and .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aschenbeck et al. in view of Amatruda et al.
Regarding claim 18, Aschenbeck et al. disclose the claimed invention except for the dots or dashes comprises of a larger dot or dash positioned between side edge dots or dashes and drainage gaps between dots or dashes at the side edge and the dot or dash positioned therebetween. However, Aschenbeck et al. do disclose that the two different sets of dashes and dots #170 and #180 can be positioned in different manners, such as two spaced rows as depicted in figures 3A and 6 or can comprise of multiple rows of offset dots/dashes as depicted in figure 25. Though not specifically disclosed in Aschenbeck et al., it is highly well known in the art, as evidenced by Amatruda et al., that such a self-seal strip can be formed by two rows of offset dashes, where the dashes that terminate at the side edges are cut during the cutting process so as to have a length half of that as the other dashes and thus comprise of a dash positioned between such side edge dashes which is larger. Therefore, it would have been obvious to have constructed the dashes of the sealant of Aschenbeck et al. to comprise of side edge dashes that are smaller than a dash positioned between them, as taught in .

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record do not disclose nor render obvious the limitations which require, among other features, dashes or dots that increase in length as the dashes or dots are positioned toward each side edge of the roofing shingle and the length of the gaps decreases in the same direction. The prior art of record appear to disclose the sealant dashes are to be spaced from one another uniformly along the entire shingle blank during the manufacturing process for easier manufacturing and thus changing not only the length of the dashes but the length of the dots would require an entire rework of the manufacturing methods as well as changing of the function of such sealants that could only be done through impermissible hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635